Title: [From Thomas Jefferson to Benjamin Harrison, 16? June 1780]
From: Jefferson, Thomas
To: Harrison, Benjamin


[Richmond, 16? June 1780. JHDJournal of the House of Delegates of the Commonwealth of Virginia (cited by session and date of publication), May 1780, 1827 edn., p. 50 (16 June): “The Speaker laid before the House, a letter from the Governor, enclosing several letters and papers from a committee of Congress, on the present state of the army.” Not located. Enclosures: presumably the Committee of Congress at Headquarters’ two letters to TJ of 25 May  1780, q.v.; that of 2 June was apparently not transmitted until 19 June.]
